                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DMSION
                                    No. 5:19-CV-253-D


BRANDON WILLIAMS,                            )
                                             )
                              Plaintiff,     )
                                             )
                v.                           )                         ORDER
                                             )
STATE OF NORTH CAROLINA                      )
OFFICE OF THE GOVERNOR, and                  )
COMMISSIONER DEPARTMENT                      )
OF MOTOR VEIIlCLES,                          )
                                             )
                             · Defendants.   )


       On June 9, 2019, Brandon Williams ("Williams" or "plaintiff''), appearing nm se, applied

to proceed in form.a pauperis under 28 U.S.C. § 1915 [D.E. 1]. On June 26, 2019~ the court referred

the motion to Magistrate Judge Swank for frivolity review [D.E. 2]. · Williams then filed petitions

for judgment [D.E. 5, 6, 7, 8]. On October 14, 2019, defendant Commissioner Department ofMotor

Vehicles filed a motion to dismiss and supporting memorandum [D.E. 12, 13]. On October 23,

2019, and October 25, 2019, Williams filed responses to the motion to dismiss [D.E. 15, 16]. On

November 6, 2019, Williams filed a notice of violation of Rule 12(a)(2) and an affidavit [D.E. 17,

18]. On December 12, 2019, Williams filed a notice of appeal for violation of Rule 12(a)(2) [D.E.

19]. On January 23, 2020, Magistrate Judge Swank issued a Memorandum and Recommendation

("M&R") and recommended ~s court grant Williams's application to proceed in forma pauperis

and dismiss Williams's complaint for failure to state a claim [D.E. 23]. Wi)]jams did not object to

theM&R.
       "The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed findings or recommendations

to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b)(1 ). Absent a timely

objection, "a district court need not conduct a de novo review, but instead must only satisfy itselfthat

there is no clear error on the face of the record in order to accept the recommendation." Diamond,

416 F.3d at 315 (quotation omitted).

       The court has reviewed the M&R and the record. The court is satisfied that there is no clear

error on the face ofthe record Accordingly, the court adopts the conclusions in the M&R [D.R 23].

       In sum, Williams's application to proceed in forma pauperis [D.E. 1] is GRANTED, and

Williams's complaint and other motions [D.E. 5, 6, 7, 8, 12] are DISMISSED.

       SO ORDERED. This l L day of February 2020.




                                                         United States District Judge




                                                   2
